Exhibit 10.18




JOINT AMENDMENT TO LOAN AGREEMENT AND
REVOLVING LINE OF CREDIT NOTE


THIS JOINT AMENDMENT TO LOAN AGREEMENT AND REVOLVING LINE OF CREDIT NOTE (the
“Amendment”) dated as of April 29, 2011 (the “Effective Date”) is made by and
between M&I MARSHALL & ILSLEY BANK, a Wisconsin banking corporation (“Lender”),
and AEROSONIC CORPORATION, a Delaware corporation (“Borrower”).
 
WITNESSETH


WHEREAS, Borrower and Lender entered into that certain Loan Agreement dated
April 30, 2010 as amended by that certain First Amendment to Loan Agreement
dated January 6, 2011 (as may be further amended, restated, modified or
supplemented and in effect from time to time, the “Loan
Agreement”).  Capitalized terms not otherwise defined herein shall have the
meanings ascribed to such terms in the Loan Agreement.
 
WHEREAS, pursuant to the Loan Agreement, Borrower issued to Lender that certain
(i) Revolving Line of Credit Note dated April 30, 2010 in the original principal
amount of Four Million and No/100 Dollars ($4,000,000) (as may be amended,
restated, modified or supplemented and in effect from time to time, the
“Revolving Credit Note”); (ii) Interest Bearing Installment Note dated April 30,
2010 in the original principal amount of Three Million Five Hundred Thousand and
No/100 Dollars ($3,500,000) (as may be amended, restated, modified or
supplemented and in effect from time to time, the “Real Estate Installment
Note”); (iii) Interest Bearing Installment Note dated April 30, 2010 in the
original principal amount of One Million Nine Hundred Thousand and No/100
Dollars ($1,900,000) (as may be amended, restated, modified or supplemented and
in effect from time to time, the “Term Note”); and (iv) Equipment Line of Credit
Note dated April 30, 2010 in the original principal amount of Seven Hundred
Thousand and No/100 Dollars ($700,000) (as may be amended, restated, modified or
supplemented and in effect from time to time, the “Equipment Note,” collectively
with the Revolving Credit Note, Real Estate Installment Note and Term Note, the
“Notes”).


WHEREAS, to secure Borrower’s payment of the Notes and Borrower’s performance
under the Loan Agreement, Borrower, among other things, executed and delivered
to Lender that certain (i) Mortgage, Security Agreement and Assignment of Rents
dated April 30, 2010, recorded in the Official Records of Pinellas County,
Florida at O.R. Book 16909 Pages 2344-2362 (the “Mortgage”), whereby Borrower
granted a security interest in the real and personal property described therein
to Lender; (ii) Collateral Assignment of Rents and Leases dated April 30, 2010,
recorded in the Official Records of Pinellas County, Florida at O.R. Book 16909
Pages 2363-2369 (as may be amended, restated, modified or supplemented and in
effect from time to time, the “Collateral Assignment”); and (iii) Security
Agreement dated April 30, 2010 executed by Borrower in favor of Lender (the
“Security Agreement”) granting Lender a security interest in certain collateral
more particularly described therein.
 
WHEREAS, to further secure Borrower’s payment of the Notes and Borrower’s
performance under the Loan Agreement, Avionics Specialties, Inc., a Virginia
corporation, and OP Technologies, Inc., an Oregon corporation (each a
“Guarantor” and collectively, the “Guarantors”) each executed and delivered an
unconditional Guaranty Agreement dated April 30, 2010 guarantying payment and
performance by Borrower of all obligations evidenced by the Notes and Loan
Agreement (such guarantees collectively referred to herein as the “Guaranty”).
 
WHEREAS, to secure Guarantor’s obligations and performance under the Guaranty,
each Guarantor, among other things, executed and delivered to Lender that
certain Security Agreement dated April 30, 2010 (the “Guarantor Security
Agreement”) granting Lender a security interest in certain collateral more
particularly described therein.  The Loan Agreement, Notes, Mortgage, Collateral
Assignment, Security Agreement, Guaranty, Guarantor Security Agreement and any
and all documents executed in connection therewith shall be referred to herein
as the “Loan Documents.”
 
 
 

--------------------------------------------------------------------------------

 

WHEREAS, as of April 25, 2011, the aggregate outstanding principal balance of
the Notes is $8,572,802.88.
 
WHEREAS, the Revolving Credit Note matures on April 29, 2011 and Borrower wishes
to extend the maturity date of the Revolving Credit Note, and although Lender is
under no obligation to do so, Lender is willing to extend the maturity date of
the Revolving Credit Note to June 28, 2011 under the terms and conditions set
forth herein.
 
WHEREAS, Borrower has requested that Lender modify the Funded Debt to EBITDA
covenant contained in Section 12.2(b) of the Loan Agreement, and although Lender
is under no obligation to do so, Lender has agreed to such modification under
the terms and conditions set forth below.
 
NOW, THEREFORE, in consideration of the execution and delivery of this Amendment
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto hereby agree as follows:
 
AGREEMENT
 
1.           Recitals.  The parties hereto hereby affirm all recitals and
statements above as true and correct and hereby incorporate such recitals into
this Amendment.
 
2.           Amendment to Revolving Credit Note.  Section 3 of the Revolving
Credit Note is hereby amended so that, from and after the Effective Date, it
shall read as follows:
 
“Maturity Date.  The “Maturity Date” for purposes of this Note means June 28,
2011.”
 
3.           Amendment to Section 12.2(b) of the Loan Agreement.  Section
12.2(b) of the Loan Agreement is hereby amended so that, from and after the
Effective Date, it shall read as follows:
 
“Funded Debt to EBITDA.  To maintain on a consolidated basis a ratio of Funded
Debt to EBITDA not exceeding 4.0:1.0.  This ratio shall be calculated at the end
of each quarterly reporting period for which the Bank requires financial
statements, using the results of the twelve-month period ending with the last
day of that reporting period.  For purposes of calculating this ratio for each
quarterly period during the fiscal year commencing January 31, 2011 and ending
January 31, 2012the following shall be excluded: (i) all debt, costs and
expenses associated with the Virginia Property; (ii) all costs and expenses
associated with the Borrower’s operations in Virginia; and (iii) the contract
loss provision.”
 
 
 

--------------------------------------------------------------------------------

 

4.           Representations, Warranties and Covenants.  By executing this
Amendment, Borrower represents and warrants to Lender that (a) there is no event
which is, or with notice or lapse of time or both would be, a default under the
Loan Agreement, the Notes or the Loan Documents except for those events, if any,
that have been disclosed in writing to Lender or waived in writing by Lender,
(b) the representations and warranties in the Loan Agreement are true as of the
date of this Amendment as if made on the date hereof; (c) the financial
statements and other financial information most recently provided to Lender are
correct and complete in all material respects, and fairly represent the
financial condition of Borrower as at the date thereof and fairly represent the
results of the operations of Borrower for the period covered thereby; (d) there
has been no material adverse change in the business, properties, or condition,
financial or otherwise, of Borrower since the date of such financial statements
or other information; (e) this Amendment does not conflict with any law,
agreement, or obligation by which Borrower is bound, and (f) this Amendment is
within Borrower’s powers, has been duly authorized, and does not conflict with
any of Borrower’s organization papers.
 
5.           Reaffirmation.  Except as modified hereby, all of the terms,
covenants and conditions of the Loan Agreement, Notes, Mortgage, Collateral
Assignment, Security Agreement and all other Loan Documents are ratified,
reaffirmed, and confirmed and shall continue in full force and effect.  The
Mortgage, Collateral Assignment, Security Agreement, Guaranty, Guarantor
Security Agreement and all other security agreements, mortgages and other
similar instruments between Borrower and Lender shall continue to secure payment
of the Notes.  Should any term or provision of the Loan Agreement or Notes
conflict with the terms or provisions contained in this Amendment, the terms and
provisions of this Amendment shall be controlling.  This Amendment is not
intended to be, nor shall it be construed to be, a novation or an accord and
satisfaction of any other obligation or liability of Borrower to Lender.
 
6.           Counterparts.  This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts.  Each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute one and the same agreement.
 
7.           FINAL AGREEMENT.  THIS WRITTEN AMENDMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN AND AMONG THE PARTIES HERETO AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN OR
AMONG THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE
PARTIES.
 
 


 
[SIGNATURES ON FOLLOWING PAGE]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.


LENDER:
 
M&I MARSHALL & ILSLEY BANK
 
 
By: /s/ John A. Astrab
Its: Assistant Vice President
Name: John A. Astrab
 
 
By: /s/ Kyle Suddarth
Its: Assistant Vice President
Name: Kyle Suddarth
 
 
BORROWER:
 
AEROSONIC CORPORATION
 
 
By: /s/Douglas J. Hillman
Its: President and Chief Executive Officer
Name: Douglas J. Hillman
       



 
Signature page to Joint Amendment to Loan Agreement and Revolving Line of Credit
Note

 
 

--------------------------------------------------------------------------------

 